Exhibit 12.1 Amyris, Inc. Computation of Ratio of Earnings to Fixed Charges (In thousands, except ratio data) Year ended December 31, Earnings Income (loss) before income taxes and loss from investments in affiliates $ $ ) $ ) $ ) $ ) Plus: Fixed charges Plus: Amortization of capitalized interest 37 37 — — — Less: Capitalized Interest — Less: Noncontrolling interest in pre-tax income (loss) of subsidiaries that have not incurred fixed charges ) Total $ $ ) $ ) $ ) $ ) Fixed Charges Interest expense $ Capitalized interest — Estimate of interest component of rental expense (1/3) Total $ Ratio of Earnings to Fixed Charges NA (4) NA (3) NA (2) NA (1) (1) For the year ended December 31, 2010, income was insufficient to cover fixed charges by 81,870,000 (2) For the year ended December 31, 2011, income was insufficient to cover fixed charges by $178,317,000 (3) For the year ended December 31, 2012, income was insufficient to cover fixed charges by $204,713,000 (4) For the year ended December 31, 2013, income was insufficient to cover fixed charges by $235,921,000
